RESOLUCIÓN.
Por cuanto, la Corte de Distrito de Humacao, con fecha 6 de agosto de 1914, dictó sentencia definitiva a favor del demandante, declarando con lugar el desahucio y ordenando el lanzamiento de- los demandados, cuya sentencia fué ape-lada por éstos el 11 de agosto de 1914.
Pon cuanto; la parte apelada ha presentado moción ante este tribunal para que se desestime dicha apelación por no haberse radicado aiin la transcripción de autos a pesar de haber transcurrido el término que marca la ley, sin que la parte apelante haya presentado proyecto alguno de exposición del caso ni solicitado prórroga para ello, y por ser la fianza insuficiente e ineficaz.
*495Bob cuanto, de acuerdo con la sección 14 de la Ley de Desahucio de marzo 9, 1905, página 289, las apelaciones en dichos casos se tramitarán de acuerdo con el Código de En-juiciamiento Civil, y, por tanto, el término para radicar en este tribunal la transcripción de autos es de treinta días de acuerdo con el artículo 299 del Código de Enjuiciamiento Civil, enmendado por la Ley No. 70 de marzo 9, 1911, en relación con el artículo 40 del reglamento de este tribunal, cuyo término debe empezar a contarse desde que se radica el escrito de apelación, cuando, como en el caso de autos, no se ha presentado proyecto de exposición del caso, según así lo ha declarado este tribunal en el caso de Ciuró v. Ciuró, 20 D. P. R., 36.
Pon tanto, vistos los preceptos legales citados anterior-mente, el artículo 303 del Código de Enjuiciamiento Civil, y las reglas 58 y 60 de este tribunal, se declara con lugar la moción del demandante y apelado y en su virtud se deses-tima la apelación interpuesta por los demandados contra la sentencia dictada en este casó por la Corte de Distrito de Humacao el 6 de agosto de 1914; y comuniqúese al tribunal sentenciador a los efectos procedentes.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro, Aldrey y Hutchison.